PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HARDMAN et al.
Application No. 15/259,884
Filed: 8 Sep 2016
For: CIRCULAR FEW LAYER GRAPHENE

:
:
:	DECISION ON PETITION
:
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

The withdrawal of the holding of abandonment is GRANTED.

In response to the Final Office Action mailed February 25, 2020, a Notice of Appeal was filed August 24, 2020 with a three month extension of time request. The above-referenced application was held abandoned, for failure to file an Appeal Brief within two months of the filing of the Notice of appeal. Accordingly the Notice of Abandonment was mailed February 19, 2021.

Under the provisions of 37 CFR 1.136(a), an extension of time up to five months could be obtained making the due date for filing the Brief March 24, 2021. As the period for extensions has not expired, the application is not abandoned and the Notice of Abandonment was mailed prematurely.

Accordingly, the Notice of Abandonment dated February 19, 2021 was sent prematurely, in error, and is hereby withdrawn.  No petition fee is due and none has been charged.

This matter is being referred to Technology Center 1761 to await the filing of the Appeal Brief.

Telephone inquiries specific to this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET